The Honorable Gordon Webb Prosecuting Attorney Fourteenth Judicial District P.O. Box 438 Harrison, Arkansas 72602
Dear Mr. Webb:
This is in response to Deputy Prosecuting Attorney Kenford O. Carter's request for an opinion on whether a county employee may also hold office as an elected official for the county, specifically the position of justice of the peace. He has also phrased the question as whether a sitting justice of the peace may become employed by the County after his election as justice of the peace.
It is my opinion that the answer to both of these questions is "no." The question is controlled by A.C.A. § 14-14-1205(c) (Supp. 1995), which provides:
  No justice of the peace shall receive compensation as a county employee or deputy, nor shall any justice receive compensation or expenses from funds appropriated by the quorum court for any services performed within the county, other than as provided by this subchapter.
This provision appears to work both ways; that is, it would prohibit a county employee, once elected as a justice of the peace, from receiving his salary as county employee, and would prohibit a sitting justice of the peace from beginning to receive salary as a county employee.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh